          Case 2:20-cr-00096-RMP             ECF No. 119        filed 04/07/21      PageID.626 Page 1 of 2
O PS 8
(3/15)                                                                                                      FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                               UNITED STATES DISTRICT COURT
                                                                                                   Apr 07, 2021
                                                              for                                      SEAN F. MCAVOY, CLERK

                                            Eastern District of Washington


U.S.A. vs.                  Lorentzen, Brandy Elice                       Docket No.            2:20CR00096-RMP-2


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Brandy Elice Lorentzen, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers sitting in the court at Spokane, Washington, on the 12th day of August 2020, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licenced medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Additional Condition #27: Prohibited Substance Testing: If random urinalysis testing is not done through a treatment
program, random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per
month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
Defendant is using a prohibited substance. Such methods may be used with random frequency and can include urine testing,
the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Brandy Elice Lorentzen is alleged to have violated the conditions of pretrial release supervision by admitting
to ingesting marijuana on or about February 23, 2021.

On August 13, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Ms. Lorentzen.
Ms. Lorentzen acknowledged an understanding of the conditions of pretrial release supervision, which included standard
condition number 9.

On March 18, 2021, the undersigned officer contacted Ms. Lorentzen. During this telephone conversation, Ms. Lorentzen
admitted she ingested marijuana on or about February 23, 2021.

Violation #2: Brandy Elice Lorentzen is alleged to have violated the conditions of pretrial release supervision by failing to
submit to random drug testing on March 17 and 18, 2021.

On August 13, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Ms. Lorentzen.
Ms. Lorentzen acknowledged an understanding of the conditions of pretrial release supervision, which included additional
condition number 27.

On March 17 and 18, 2021, Ms. Lorentzen reported to Pioneer Human Services for random drug testing. Ms. Lorentzen
stalled and did not provide urine samples on those dates.
         Case 2:20-cr-00096-RMP         ECF No. 119      filed 04/07/21        PageID.627 Page 2 of 2
  PS-8
  Re: Lorentzen, Brandy Elice
  April 7, 2021
  Page 2
                   PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:        April 7, 2021
                                                            by        s/Erik Carlson
                                                                      Erik Carlson
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer

                                                                               4/7/2021
                                                                        Date
